Citation Nr: 1813134	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-36 500	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular disability.


ORDER

Service connection for a cardiovascular disability is denied.


FINDING OF FACT

A cardiovascular disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service.





CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from December 1953 to December 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The case is currently under the jurisdiction of the RO in St. Louis, Missouri.

In the Veteran's October 2014 VA Form 9, he requested a video teleconference hearing before the Board.  However, in January 2015, the Veteran withdrew his request for a Board hearing and VA, therefore, has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. §20.704(e) (2017).

Most recently, in May 2017, the Board requested a Veterans Health Administration (VHA) opinion with respect to the nature and etiology of the Veteran's claimed cardiovascular disability.  

The Board notes that in a January 2018 Appellate Brief Presentation, the Veteran's representative argued that the Board did not afford the Veteran an opportunity for completion of an Informal Hearing Presentation (IHP) prior to his claim going before a Veteran's Law Judge upon its return to the BVA.  The Veteran's representative expressed that the Veteran has been prejudiced by this processing.  The Board finds this argument to be without legal merit.  Throughout the course of this appeal, the Veteran has been provided with ample opportunity to provide evidence and argument.  For example, in March 2015, the Veteran's representative submitted argument on behalf of the Veteran.  Following a December 2015 Board remand, the Veteran's representative submitted a July 2016 statement to VA indicating that he had no more evidence to submit, waived the remainder of the 30-day period, and requested that the case be returned to the Board.  In October 2016, the Veteran's representative submitted additional argument in an "Informal Hearing Presentation."  Following the December 2016 Board remand, the Veteran was afforded a January 2017 VA examination.  A May 2017 supplemental statement of the case (SSOC) was issued.  The next day, the Veteran's representative submitted a signed waiver of the 30 day waiting period, indicating that he had no additional evidence regarding the Veteran's appeal and asking that the Board proceed with the adjudication of the Veteran's appeal.  A few days later, the Veteran also submitted the same signed waiver.  The Veteran was notified in July 2017 that his appeal was returned to the Board.  In September 2017, the Board requested a VHA opinion and such was received in November 2017.  The Veteran and his representative were then provided with a copy of the opinion obtained and given a 60-day period to respond.  Accordingly, the Board finds that there has not been any violation of due process of law and it will proceed with appellate review of the appeal.

1. Service Connection for a Cardiovascular Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as cardiovascular disease is one of the diseases enumerated under at 38 C.F.R. § 3.309 (a), service connection may be established based on continuity of symptomatology.

The Veteran contends that he has a heart disability that is related to service.  Specifically, he asserts that his heart problems started before he left Korea.  He has contended that his heart used to wake him up, beating at a fast rate.  It would go back to normal after a few seconds and he did not think much of it at the time.  However, after continuing to experience the same problem with his heart when he was asleep, he went to see a heart doctor but it was not until 1999 that a pacemaker was suggested for the Veteran in order to regulate his heartbeat.  See January 2014 statement by Veteran.  Similarly, in the Veteran's April 2014 Notice of Disagreement, he contends that the rapid pulsating of his heart began in the service while he was stationed in South Korea.

Service treatment records (STRs) are negative for complaints of, diagnosis of or treatment for a heart condition.  Pulse rates upon physical examinations taken during service are normal.  The Veteran's heart was evaluated as normal as shown on his December 1953 Report of Medical Examination for enlistment.  There was no defect listed for heart.  The Veteran's pulse was 72 sitting.  The December 1954 Report of Medical History for enlistment was negative for heart palpitations or chest pain.  On the December 1956 Report of Medical examination for separation, the Veteran's heart was noted as normal.  His pulse was 62.  There were no defects listed.  The Veteran was released to inactive duty to perform the duties of his rank at sea and in the field.

On a June 1961 Report of Medical Examination for the Quadrennial 8th Marine Corps Reserve, the Veteran's heart was marked as normal.  His pulse was 96 after exercise and 72 at rest.  There were no defects listed.  The Veteran qualified for all duties with the USMCR.  A June 1961 Report of Medical History for the Quadrennial 8th Marine Corps Reserve was negative for a heart condition or palpitations.

Post-service, a September 1982 private treatment record with Dr. J. O. shows that the Veteran presented with complaints of palpitations and shortness of breath, which he reported started in 1975.  He had one episode at that time and then again in 1979.  He reported that his palpitations were associated with a funny sensation in his throat and shortness of breath.  Cardiac catheterization noted normal coronary arteries.  An August 2000 private treatment report shows the Veteran received a pacemaker for an irregular heartbeat.  A March 2002 private treatment record shows that the Veteran underwent a percutaneous coronary intervention (PCI) or angioplasty with stent placement.  2012 VA treatment records from Beaumont Outpatient Clinic (OPC) show that the Veteran had an aortic valve (AOV) replacement with prosthetic valve (bovine) in October 2008.  A September 2013 private treatment record reflects that the Veteran did not have atrial tachyarrhythmias.  A 2014 VA medical treatment record reflects that the Veteran had an EKG, which revealed normal left and right ventricular function.

Pursuant to the December 2015 Board remand, the Veteran was afforded a VA examination in January 2017.  The Veteran reported that he had some heart palpitations in the military service, lasting seconds.  The episodes of palpitations never lasted more than a few seconds and were never very frequent.  He felt like getting up and running as fast as he could to see if that would stop them.  He further related that the heart palpitations would wake him up.  He did not remember there being gunfire or anything that woke him up in service.  He would just wake up with the palpitations.  He did not remember being anxious when he woke up or having nightmares.  He was never evaluated by a doctor in service.  He stated that his complaint of heart palpitations was never evaluated or discovered when he had his yearly physicals.  The Veteran stated that he saw a doctor in the 1970s and was told he had tachycardia.  The Veteran was given the medications but discontinued taking them.  The Veteran stated that when he had a pacemaker, he was giving blood and was told that his heart was too slow.  A heart doctor gave him a Holter monitor test and the Veteran was told his heart rate was in the 30s.  The Veteran stated that his pacemaker had stopped the episodes of palpitations.  The Veteran stated that he had one stent put in during the year 2002 and an aortic valve replacement in 2008.  He related that he currently did not have anymore chest pain or shortness of breath.  He walked one mile daily.  He further stated that he was his wife's caretaker, did housework at home, and mowed the lawn with a self-propelled lawnmower.

The Veteran was diagnosed with coronary artery disease, heart valve replacement, and sick sinus syndrome/symptomatic bradycardia.

Following review of the Veteran's claims file, interview and examination of the Veteran, the examiner opined that the Veteran's currently diagnosed cardiovascular disability, to include coronary artery disease status post stent to right coronary artery in 2002, sick sinus syndrome status post dual chamber pacemaker in 2000, and aortic valve replacement in 2008 were less likely than not incurred in or caused by the claimed in-service injury, event or illness.

However, in September 2017, upon review of the January 2017 VA examiner's rationale, the Board found that the January 2017 VA examiner provided contradictory opinions where on one hand, the examiner expressed an inability to relate the Veteran's heart disabilities to service without mere speculation, and then, on the other hand, the examiner provided a negative etiology opinion.  Consequently, the Board requested a VHA opinion to determine whether any of the Veteran's current cardiovascular disabilities were related to his period of service, to include his complaints of heart palpitations.  The Board further instructed the physician to accept as competent and credible the Veteran's reports of experiencing symptoms of heart palpitations in service, despite the lack of documentation of such in the service treatment records.

In the resulting November 2017 VHA opinion, the physician, Dr. J. R., opined that the Veteran's cardiovascular disabilities, to include valvular heart disease or aortic stenosis, coronary artery disease, and sick sinus syndrome were less likely than not incurred in or caused by his claimed in-service injury, event or illness.  

Upon finding that the Veteran's valvular heart disease condition was less likely than not incurred in or caused by his claimed in-service injury, event or illness, Dr. J. R. noted that the Veteran has no history of RHD, no bicuspid valve, no history of endocarditis or myocarditis; therefore, the etiology of his aortic stenosis is consistent with degenerative disease of tricuspid valve.  Dr. J. R. also noted that the age at the onset of initial symptoms is related to the etiology, which correlated with the Veteran's degenerative calcific stenosis of the tricuspid aortic valve and when his symptoms and replacement of the valve occurred in his 60s.

In opining that the Veteran's CAD condition was less likely than not incurred or caused by his claimed in-service injury, event or illness, Dr. J. R. noted that the Veteran's 1982 cardiac catheterization did not show angiographic disease nor endothelial dysfunction.

In addition, Dr. J. R. determined that the Veteran's sick sinus syndrome condition was less likely than not incurred or caused by his claimed in-service injury, event, or illness, noting that the Veteran presented with symptomatic bradycardia requiring implantation of a permanent pacemaker in 2000.  Dr. J. R. continued to state that the Veteran's clinical presentation was consistent with sinus sick syndrome and there were no reports of atrial tachycardia documented at that time, nor on subsequent pacemaker interrogation.  He further explained that the long-term progression of sick sinus syndrome is mostly related to the presence and severity of associated coronary hypertensive cardiac disease and there was no clinical or electrocardiographic evidence of sick sinus syndrome before 1982.

Lastly, upon opining that the Veteran's palpitations/paroxysmal atrial tachycardia (PAT) condition were less likely than not incurred in or caused by his claimed in-service injury, event or illness, Dr. J. R. acknowledged the Veteran's reports that his symptoms of palpitations occurred during his tour in Korea.  However, he noted that there was no documentation or objective evidence of any type of arrhythmia during that time.  Moreover, Holter monitoring, multiple electrocardiograms, as well as interrogation of his pacemaker, failed to reveal any clinical significant episode of PAT.  He further stated that it was not possible to relate the episode of PAT occurring in 1982 during cardiac catheterization with episodes of palpitations that occurred three decades before.  Dr. J. R. further noted that the absence of symptoms for approximately 15 years since service and the lack of echocardiographic evidence of remodeling of the atriums or any other evidence of significant structural heart disease by echocardiogram in 1982 did not support the likelihood of a diagnosis of atrial arrhythmia in service.

Based on the foregoing evidence, the Board finds service connection for a cardiovascular disability is not warranted.

The evidence of record demonstrates that the Veteran currently suffers from a cardiovascular disability.  Thus, the first element of service connection has been met in this case.  McClain v. Nicholson, 21 Vet. App. 319 (2016).

Regarding the second element of service connection, the Veteran has asserted that during service his heart used to wake him up, beating at a fast rate.  He said it would go back to normal after a few seconds.  The Board finds the Veteran's lay statements competent and credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Consequently, as the second element of service connection has also been met in this case, this case turns on the nexus element.

As stated above, the Board previously found the January 2017 VA examination inadequate for adjudication purposes as the examiner provided contradictory opinions.  Consequently, the etiology opinion provided in that examination has little to no probative value.

The sole remaining evidence respecting a nexus is the November 2017 VHA opinion.

The Board notes that in the January 2018 Appellate Brief Presentation, the Veteran's representative argued that the November 2017 VHA physician "failed to elaborate and/or appreciate the Veteran's in-service symptoms."  However, the Board observes that Dr. J. R. did, indeed, consider the Veteran's competent and credible reports of experiencing symptoms of heart palpitations in service, despite the lack of documentation of such in the service treatment records.  The Board further acknowledges the argument made by the Veteran's representative that the VHA physician's opinion should have considered how the Veteran's in-service symptoms could have been related to his current conditions.  However, the Board notes that the relevant standard for a medical opinion regarding the etiology of a claimed disability is "at least as likely as not"; a mere possibility that the Veteran's in-service injury could be related to his current disability is insufficient to establish service connection.  Indeed, Dr. J. R. explicitly found that the Veteran's cardiovascular disabilities were less likely than not related to his reported in-service symptoms.  The VHA physician's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinion provided.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 302-04 (2008).

Additionally, there is no evidence of cardiovascular disease within one year of discharge so the service incurrence of such may not be presumed.  Again, the first post-service medical evidence of a cardiovascular disability was many years after the Veteran's discharge from service.  

This evidence weighs against the onset of a cardiovascular disability during the Veteran's period of service.  There is no competent evidence of record to refute the findings from the November 2017 VHA opinion and the Board finds the November 2017 VHA physician's findings and opinions to be particularly the most probative evidence of record as the opinion is based on a factually correct premise and contains a thorough rationale.

Moreover, the Board acknowledges the lay statements by the Veteran in support of his claim and regarding the medical etiology for a cardiovascular disability.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran has a currently diagnosed cardiovascular disability that had its onset in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4. 

Consequently, service connection for a cardiovascular disability is not warranted.  The preponderance of the evidence is against the claim of service connection for a cardiovascular disability.  There is no doubt to be resolved and service connection is not warranted for a cardiovascular disability.  See 38 U.S.C. § 5107 (b); 3.102.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States

Department of Veterans Affairs


